
	
		II
		111th CONGRESS
		2d Session
		S. 3489
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 15, 2010
			Mr. Vitter (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To terminate the moratorium on deepwater
		  drilling issued by the Secretary of the Interior.
	
	
		1.Termination of moratorium on deepwater
			 drillingThe moratorium set
			 forth in the Minerals Management Service Notice to Lessees No. 2010–N04, dated
			 May 30, 2010, and any suspension of operations issued in connection with the
			 moratorium, shall have no force or effect.
		
